DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on January 12, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered. 

This Office Action is in response to the amendments and arguments filed January 12, 2022. 

Claims 1, 3, 5-8, and 17-19 are allowable. Claims 9-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-V, as set forth in the Office action mailed on September 9, 2020, is hereby withdrawn and claims 9-16 are  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3, and 5-19 are currently pending wherein claims 1, 3, 5-8, and 17 read on a curable clear ink composition, claim 9 reads on a storing container containing said composition, claims 10-11 read on an ink set containing said composition, claims 12-14 read on a printing method using said composition, claim 15 reads on a printed matter using the process of claim 12, claim 16 reads on a cured material from said composition, and claims 18-19 read on a curable clear ink composition.

Allowable Subject Matter
Claims 1, 3, and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Kito et al (JP 2011-177964), Araki (US 2015/0344709), Cong et al (US 2016/0312052), and Wang et al (US 2018/0312707).


Summary of claim 1:
A curable clear ink composition comprising:
a surfactant, wherein the surfactant is free of a polymerizable reactive group:
from 10 % to 30% by mass of a monofunctional polymerizable compound having a static surface tension of 25 to 33 mN/m at 25 °C;
from 50 % to 70% by mass of a monofunctional polymerizable compound having a static surface tension of more than 33 mN/m at 25 °C:
an oligorner having a weight average molecular weight (Mow) of at least 1,000: and
from 8% to 12% by mass of an acylphosphine oxide polymerization initiator,
wherein said curable clear ink composition is substantially free of a colorant.

Summary of claim 18:
A curable clear ink composition comprising:
a surfactant, wherein the surfactant is free of a polymerizable reactive group:
from 10 % to 30% by mass of a monofunctional polymerizable compound having a static surface tension of 25 to 33 mN/m at 25 °C;
an oligomer having a weight average molecular weight (Mw) of at least 1,000; and
from 8% to 12% by mass of an acylphosphine oxide polymerization imitator comprising bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide in an amount of no more than 18.18 wt. % of the polymerization initiator,
wherein said curable clear ink composition is substantially free of a colorant.
Kito teaches a printing ink composition for a clear layer (abstract) that contains a polymerizable compound, a photopolymerization initiator, and a surface tension regulator (reading on a surfactant) (0010) wherein the polymerizable compound contains an oligomer and a monofunctional (meth)acrylate (0010).  Kito teaches the oligomer to have a weight average molecular weight of 600 or more (0016) and the photopolymerization initiator to include acylphosphine oxide compounds (0031).  Kito further teaches monofunctional (meth)acrylate to include isooctyl (meth)acrylate, isodecyl (meth)acrylate, lauryl (meth)acrylate, and isobornyl (meth)acrylate (0018) with isooctyl (meth)acrylate and lauryl acrylate being preferred (0020) and isobornyl acrylate being especially preferred at a concentration of 15% (0063 table 2).  Kito teaches the amount of the monofunctional compound to be 15-50% (0022) with a preferred amount of 15-25% (0067 table 4) and the amount of the photoinitiator to be from 5 to 15% (0034).  Kito teaches the surfactant to be a fluorine or silicone compound (0035).  However, Kito does not teach or fairly suggest the claimed curable clear ink composition wherein the monofunctional monomer includes from 10-30% of a monofunctional monomer having a static surface tension of 25-33 mN/m in combination with from 50-70% of a monofunctional monomer having a static surface tension of more than 33 mN/m and wherein, with regards to claim 18, the photoinitiator contains bis(c,4,6-trimethylbenzoyl)phenylphosphine oxide in an amount of not more than 18.18% of the photoinitiator.  Applicants have further shown that when the amount of monomer having the static surface temperature of over 33 mN/m is too low, the 

Araki teaches a radiation curable ink composition (abstract) that is a clear ink composition (0127) and contains a monofunctional (meth)acrylate compound (0044), that includes isobornyl (meth)acrylate (0047), at a concentration of 10% (0287 example 6), a (meth)acrylate oligomer (0062) that includes CN 996 (0239), a photoinitiator (0076) that includes an acylphosphine oxide (0080 and 0084) and is at a concentration of 8 to 15% (0090), and a surfactant (0091).  Araki teaches the surfactant to include a surfactant that does not have a polymerizable group (0093).  Araki teaches the composition to be a clear ink (0127).  However, Araki does not teach or fairly suggest the claimed curable clear ink composition wherein the monofunctional monomer includes from 10-30% of a monofunctional monomer having a static surface tension of 25-33 mN/m in combination with from 50-70% of a monofunctional monomer having a static surface tension of more than 33 mN/m and wherein, with regards to claim 18, the photoinitiator contains bis(c,4,6-trimethylbenzoyl)phenylphosphine oxide in an amount of not more than 18.18% of the photoinitiator.  Applicants have further shown that when the amount of monomer having the static surface temperature of over 33 mN/m is too low, the curing ability is decreased and when the amount is too high, the adhesiveness and discharge stability is decreased.  Applicants have also shown, with regard to claim 18, that when the amount of this specific initiator is greater than 18.18% of the photoinitiator, the nozzle discharge stability was negatively affected.

Cong teaches a radiation curable ink composition (abstract) that contains a mono-functional monomer, an oligomer, a photoinitiator that is acylphosphine oxide (abstract) and a surfactant (0033).  Cong teaches the surfactant to include BYK 377, the monomer to include isobornyl acrylate at a concentration of 12% (0045), the oligomer to include CN 991, and the amount of However, Cong does not teach or fairly suggest the claimed curable clear ink composition wherein the monofunctional monomer includes from 10-30% of a monofunctional monomer having a static surface tension of 25-33 mN/m in combination with from 50-70% of a monofunctional monomer having a static surface tension of more than 33 mN/m and wherein, with regards to claim 18, the photoinitiator contains bis(c,4,6-trimethylbenzoyl)phenylphosphine oxide in an amount of not more than 18.18% of the photoinitiator.  Applicants have further shown that when the amount of monomer having the static surface temperature of over 33 mN/m is too low, the curing ability is decreased and when the amount is too high, the adhesiveness and discharge stability is decreased.  Applicants have also shown, with regard to claim 18, that when the amount of this specific initiator is greater than 18.18% of the photoinitiator, the nozzle discharge stability was negatively affected.

Wang teaches a light-curable transparent ink (title) that contains an acrylate monomer, a surfactant, and a photoinitiator (abstract).  Wang teaches the monomer to include isobornyl acrylate (0022, 0051 and 0061) at a concentration of 25 to 50 parts (0012) and, in particular, 30 grams in a composition of 100 grams (reading on 30%).  Wang teaches the oligomer to include CN9010.  Wang teaches the photoinitiator to include acylphosphine oxide (0032) at a concentration of 0.5 to 5 parts (0012).  Wang teaches the surfactant to include BYK 377, which Araki teaches to be a surfactant that does not contains polymerizable groups (0102).  Wang teaches the ink to be transparent (title) (reading on clear) and does not teach the addition of colorant (0055 embodiment 2).  However, Kito does not teach or fairly suggest the claimed curable clear ink composition wherein the monofunctional monomer includes from 10-30% of a monofunctional monomer having a static surface tension of 25-33 mN/m in combination with from 50-70% of a monofunctional monomer having a static surface tension of more than 33 mN/m, wherein the amount of the acylphosphine oxide is between 8 and 12%, and wherein, with regards to claim 18, the photoinitiator contains bis(c,4,6-trimethylbenzoyl)phenylphosphine oxide in an amount of not more than 18.18% of the photoinitiator.  Applicants have further shown that when the amount of monomer having the static surface temperature of over 33 mN/m is too low, the curing ability is decreased and when the amount is too high, the adhesiveness and discharge stability is decreased.  Applicants have shown that when the amount of the APO initiator is below 8%, the discharge stability, curing ability, and productivity are all negatively affected.  Applicants have also shown, with regard to claim 18, that when the amount of this specific initiator is greater than 18.18% of the photoinitiator, the nozzle discharge stability was negatively affected.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763